Citation Nr: 0514113	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  03-31 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
lumbar back strain with facet arthritis.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision by the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued the veteran's 
evaluation of 40 percent for lumbar back strain with facet 
arthritis.  The veteran requests a higher rating.

The veteran testified before a Decision Review Officer at an 
RO hearing in January 2004.  A transcript of the hearing is 
of record.


FINDINGS OF FACT

1.  All relevant evidence and information necessary for an 
equitable disposition of the appeal have been obtained.

2.  For the period June 13, 2002, to September 25, 2003, the 
veteran's lumbar back strain manifested with pain resulting 
in severe limitation of motion and mild to moderate 
osteoarthritic disease of the lumbar spine at L5-S1.

3.  For the period beginning September 26, 2003, the 
veteran's lumbar back strain manifests with pain resulting in 
severe limitation of motion and muscle spasm, mild 
degenerative disk disease of the spine at the L5-S1 level, 
forward flexion to 20 degrees with sharp pain, right lateral 
bending to 20 degrees, left lateral bending to 15 degrees 
with pain, extension to 15 degrees with severe pain, right 
rotation to 15 degrees, and left rotation to 10 degrees with 
sharp pain.




CONCLUSIONS OF LAW

1.  For the period June 13, 2002, to September 25, 2003, the 
criteria for an evaluation in excess of 40 percent for lumbar 
back strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295 (2002).

2.  For the period commencing September 26, 2003, the 
criteria for an evaluation in excess of 40 percent for lumbar 
back strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
 
The Board notes that a substantially complete claim was 
received in June 2002, after the enactment of the VCAA.  

An RO letter dated in July 2002 provided the veteran the 
notice required under the VCAA and the implementing 
regulations.  Although the letter did not specifically inform 
the veteran to submit any pertinent evidence in his 
possession, the letter informed him of the evidence required 
to substantiate his claim and that he should submit such 
evidence or provide VA with the information necessary for 
such evidence to be obtained on his behalf.  

Additionally, the August 2003 statement of the case and 
Decision Review Officer decision and November 2004 
supplemental statement of the case provided guidance 
regarding the evidence necessary to substantiate his claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

The veteran was service connected for lumbar back strain in 
March 1982 with a 10 percent rating.  In February 1984, the 
veteran's rating was increased to 20 percent.  In September 
1991, the rating was increased to 40 percent.

In June 2002, the veteran submitted a claim for an evaluation 
in excess of 40 percent for lumbar back strain.  He stated 
that he had difficulty sitting and standing for a period of 
time.  He also stated that any physical work created a 
problem.

In August 2002, the veteran underwent a VA examination.  He 
reported having low back pain with radicular pain down his 
left leg since his in-service injury to his back.  He stated 
that he could not sit or stand for a long period of time and 
had to change position frequently because of back pain.  At 
times he had sudden pain in the left leg along the lateral 
aspect and the leg almost gives out on him.  He was more 
dependent on the right leg because of the left leg radicular 
pain.  Examination revealed the veteran walked with a limp in 
the left leg.  He avoided any stress in the left leg when 
standing or sitting.  There was tenderness in the lumbosacral 
paraspinal muscle, especially in the lower lumbar sacral 
area.  There was range of motion of the spine in flexion of 
30 degrees with pain, and was painful from the start to 26 
degrees.  Extension of the back was limited to 14 degrees 
with pain at the end.  There was side bending of 10 degrees 
to both sides with pain at the end, left rotation of 20 
degrees and right rotation of 40 degrees with pain at the 
end.  Straight-leg raising test was positive at 30-degree 
elevation on both sides with more pain on the left than the 
right.  Deep tendon reflexes were normal in the knees and 
ankles and there was no loss of feeling in pinprick test on 
both legs.  There was some weakness in the left hip flexor 
with 4/5 weakness because of pain on resisted movement felt 
in lower back area.  Other hip muscle strength in the left 
hip was normal.  X-rays revealed mild to moderate 
osteoarthritic disease of the lumbar spine most prominently 
at L5-S1.

The diagnosis was chronic low back strain with facet 
arthritis and chronic radicular symptoms in the left lower 
extremity with some left hip flexor weakness because of the 
hip pain and straight-leg raising test positive.  The 
examiner found that the veteran had significant limitation of 
motion in the back with protected movement.  The examiner 
opined that the veteran might experience more pain and 
addition loss of range of motion with weather changes and 
with flare-ups.

In the veteran's October 2003 substantive appeal, he stated 
that he could not stand or sit for long periods.  He could 
not do auto body repair and he had to sell his business 
because he could not do the auto body repair.  Further, he 
argued that he was misdiagnosed with a lumbar back strain and 
the appropriate diagnosis should be degenerative joint 
disease of the spine.

In January 2004, the veteran testified at a regional office 
hearing before a decision review officer.  He testified that 
his left leg sometimes gave out on him, which he felt was 
related to his back condition.  He also stated that he missed 
over six weeks of work in the prior year because of his back 
disability.  He also bought an extra week of vacation time 
from his job to be able to rest his back.  The veteran 
submitted a medical record dated June 1983 from W.L., M.D., a 
private physician, which stated the veteran had had marked 
lower back pain with left sciatica and all findings were 
consistent with a herniated lumbar disc at L5-S1.

In October 2004, the veteran underwent a VA examination.  He 
reported having pain in his back while he was awake, but not 
when he was sleeping.  His worst pain was when he would stand 
still for five minutes.  He also had left low back pain when 
he was walking.  He ambulated with a cane.  Radiation was 
down his left lateral thigh to his knee intermittently when 
his pain was most intense.  After driving for an hour, the 
veteran stated that his back felt stiff, he had back spasms 
and he was crooked.  Gradually, the back spasms and stiffness 
eased.  Weakness was in his midline lumbar spine and with 
radiating pain, his left leg felt weak as well.  He denied 
paresthesias of the left leg, foot and toes and had no 
radiating pain down his right leg.  He also had no weight 
loss, fevers, malaise, dizziness, visual disturbances, 
numbness, weakness, bladder complaints, bowel complaints, or 
erectile dysfunction.  He noted that flare-ups were stiffer 
and more painful in cold, damp weather.

The veteran reported working as an auto adjustor full time 
and over the last 12 months he took 15 days vacation out of a 
combined package that included six weeks of combined sick 
time, vacation days and holidays.  He rested his back during 
the 3 weeks and did not take day trips as use of vacation 
time.  Daily activities were light chores in the home and 
yard.

Examination revealed normal alignment of the spine, and 
normal gait.  Light tapping of the spine provoked localized 
pain over lumbar region 1, 2, 3.  There was intact sensation 
of the ten toes and bilateral soles of the feet.  Lumbar 
spine pain occurred during toe walking and heel walking.  
There was less pain performing tandem gait.  Range of motion 
for active straight leg raising was 25 degrees on the right 
and left legs with pain starting at five degrees and 
progressive to the end point.  Range of motion for passive 
straight leg raising was 25 degrees on the right and left 
legs with similar rigidity and guarding and tightness of his 
hips and legs with progressive pain starting at five degrees 
and progressive to the end point.  To sit down and to change 
to supine position and back to sitting, the veteran rolled on 
his right side.  Range of motion of the spine in flexion was 
20 degrees limited by sharp pain, midline, no radiation; 
extension was 15 degrees with very severe pain midline lumbar 
spine, no radiation; right lateral bend was 20 degrees and 
left lateral bend was 15 degrees, with more pain on the left, 
midline lumbar spine; right lateral rotation was 15 degrees 
and left lateral rotation was 10 degrees with sharp pain at 
end point and more pain during left rotation.  A repetitive 
test was performed.  Before repetitive testing, back pain was 
2/10 and after repetitive testing, back pain was 6-7/10 
without radiation.  Intense pain ended the repetitive test at 
90 seconds.

X-ray results revealed mild degenerative disk disease at L5-
S1 level of the spine.  The diagnosis was back strain, 
degenerative disk disease at L5-S1 and moderate functional 
impairment.  The VA examiner also opined that the veteran's 
disk condition was more likely than not related to his lumbar 
strain in service.  He also opined that the facet arthritis 
was more likely than not directly related to the veteran's 
service-connected lumbar back strain because he had not had 
subsequent trauma, injury, or surgery of his lumbosacral 
spine.

In November 2004, the RO granted the veteran service 
connection for left lower extremity sciatica with an 
evaluation of 20 percent, which was effective September 26, 
2003.  The RO also continued the veteran's rating of 40 
percent for lumbar back strain with facet arthritis.


Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2004).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 
C.F.R. §§ 4.2, 4.41 (2004)), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).

The Court has held that where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); 38 U.S.C.A. § 5110(g) (West 2002).

In deciding such a case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  38 U.S.C.A. § 
5110(g) (West 2002); VAOPGCPREC 3-2000 (2000).

Intervertebral Disc Syndrome

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased 
disc, little intermittent relief
6
0
Severe; recurring attacks, with intermittent relief
4
0
Moderate; recurring attacks
2
0
Mild
1
0
Postoperative, cured
0
38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 
23, 2002)



Lumbosacral Strain

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
40
With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
20
With characteristic pain on motion
10
With slight subjective symptoms only
0
38 C.F.R. § 4.71a, Diagnostic Code 5295 (prior to September 
23, 2002).

5292 Spine, limitation of motion of, lumbar:
Severe
40
Moderate
20
Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 
23, 2002). 

Effective September 26, 2003, VA amended the rating criteria 
applicable to the diseases and injuries of the spine under 38 
C.F.R. § 4.71a, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 
(August 27, 2003).  In addition to renumbering the diagnostic 
codes, it also provides a new "General Rating Formula for 
Diseases and Injuries of the Spine," under which it is 
contemplated that all spine disabilities, with the possible 
exception of intervertebral disc syndrome (IVDS), are to be 
rated.  

The September 2003 regulatory amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): 
Rating
With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease.  

Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 
15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 
30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine 
greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  
 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.  
 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  
 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
5243
Intervertebral disc syndrome
Rating

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks 
during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks 
during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10

Note (1): For purposes of evaluations under 
diagnostic code 5243, an incapacitating episode 
is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a 
physician. 

Note (2): If intervertebral disc syndrome is 
present in more than one spinal segment, provided 
that the effects in each spinal segment are 
clearly distinct, evaluate each segment on the 
basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries 
of the Spine, whichever method results in a 
higher evaluation for that segment. 


38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).

Under Diagnostic Code 5243, Intervertebral Disc Syndrome of 
the Lumbar Spine, the veteran's lumbar spine disability may 
be rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, which means bed 
rest prescribed by a physician and treatment by a physician.  
There is no medical evidence of record that shows the veteran 
required bed rest prescribed by a physician and treatment by 
a physician due to intervertebral disc syndrome.  In 
addition, during the veteran's January 2004 hearing, although 
the veteran testified to resting from work because of his 
back disability, he did not state that a physician prescribed 
this rest.  Hence, consideration of the lumbar spine 
pathology under revised Diagnostic Code 5243 (formerly Code 
5293) is not for application in this case.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

Further, the RO granted the veteran service connection for 
left lower extremity sciatica in November 2004, effective 
September 26, 2003.  The veteran did not appeal that 
decision; therefore, that decision is not before the Board.

The veteran has a current rating of 40 percent for his low 
back disability.  The Board concludes that a rating in excess 
of 40 percent is not warranted under either the pre-September 
26, 2003, criteria or the amended criteria for rating 
disabilities of the spine.

In this regard, from the date of the claim and prior to 
September 26, 2003, the medical evidence of record was a VA 
examination conducted August 2002.  The findings were that 
the veteran's range of motion of the spine in flexion was 
limited to 30 degrees with pain and was painful from the 
start to 26 degrees.  Lateral range of motion was limited to 
10 degrees on the right and the left.  The examiner opined 
that the veteran had significant limitation of motion in the 
back with protected movement.  In addition, an X-ray of the 
spine revealed the veteran had osteoarthritic disease of the 
lumbar spine.  A 40 percent rating is warranted for 
limitation of motion of the lumbar spine that is severe under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5292 (2002), and for 
marked limitation of motion of forward bending in standing 
position and loss of lateral motion with osteo-arthritic 
changes under 38 C.F.R. § 4.71a, DC 5295 (2002).  As 
limitation of motion of the spine at 30 degrees is considered 
severe limitation of motion, the examiner opined that 
limitation of motion of the back was significant, and the 
veteran had osteo-arthritic changes of the spine with loss of 
lateral motion, his symptoms of low back disability meet the 
criteria for a 40 percent rating under both diagnostic codes.  
A 40 percent rating is the maximum schedular rating for 
38 C.F.R. § 4.71a, DCs 5292, 5295 (2002).  Therefore, an 
evaluation in excess of 40 percent is not warranted.

Effective September 26, 2003, the veteran's low back 
disability also warrants a 40 percent rating using the 
amended criteria of 38 C.F.R. § 4.71a, DC 5235-5243 (2004).  
A 40 percent rating requires forward flexion of the 
thoracolumbar spine of 30 degrees or less.  Findings from the 
October 2004 VA examination included range of motion of the 
spine in flexion of 20 degrees.  Therefore, the veteran meets 
the criteria for a 40 percent rating and the Board finds that 
the evaluation as given by the RO is correct.  A rating in 
excess of 40 percent is not warranted because the veteran 
does not have unfavorable ankylosis of the entire 
thoracolumbar spine or the entire spine.

Using the pre-September 26, 2003 criteria, the veteran's low 
back disability also warrants a 40 percent rating.  See 
38 C.F.R. § 4.71a, DCs 5292, 5295 (2002).  The findings from 
the October 2004 VA examination were that the veteran's range 
of motion of the spine in flexion was limited to 20 degrees 
with sharp pain.  Lateral range of motion was limited to 20 
degrees on the right and 15 degrees on the left.  An X-ray of 
the spine revealed mild degenerative disk disease at the L5-
S1 level of the spine.  The Board finds that the veteran's 
limitation of motion is severe.  He also has a loss of 
lateral motion with degenerative changes that would meet the 
criteria for a 40 percent rating.  A 40 percent rating is the 
maximum schedular rating for 38 C.F.R. § 4.71a, DCs 5292, 
5295 (2002).  Therefore, a rating in excess of 40 percent is 
not applicable.

In conclusion, the Board finds that for the period June 13, 
2002, to September 25, 2003, a rating in excess of 40 percent 
is not warranted.  For the period September 26, 2003, to the 
present, using both the pre-September 26, 2003 criteria for 
38 C.F.R. § 4.71a, DCs 5292, 5295 (2002) and the amended 
criteria of 38 C.F.R. § 4.71a, DCs 5235-5243 (2004), a rating 
in excess of 40 percent is not warranted.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
lumbar back strain with facet arthritis is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


